Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending with claims 4-6, 8-9 and 11 withdrawn. Claims 1-3, 7, 10 and 12 are examined herein. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation “a plurality of fourth fuel rods” which renders the claim indefinite. Claim 3 recites “a plurality of fourth fuel rods” and therefore it is unclear whether the recitation of a plurality of fourth fuel rods of claim 7 refers to the same fourth fuel rods in claim 3 or is intending to introduce a new group of fuel rods. 
Claim 10 recites the limitation “wherein at least one of the plurality of second fuel rods is disposed inside the outermost periphery” which renders the claim indefinite as it contradicts claim 1 which recites “each of the plurality of second fuel rods is disposed in the outermost periphery.” As such, at least one of second fuel rods cannot be disposed inside the outermost periphery since claim 1 recites that each second fuel rod is disposed in the outermost periphery. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1, 2, 10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al.  (US Pub 20090196392) in view of Nakajima et al. (US 5383229) and further in view of Oguchi (JP 2002189094).
Regarding claim 1, Miwa discloses a fuel assembly (Fig. 9A/B), comprising: 
a channel box (7) which has an upper end attached to the upper fuel support member, and extends toward the lower fuel support member; 
a plurality of first fuel rods (9A) having a lower end supported by the lower fuel support member and an upper end supported by the upper fuel support member, containing a nuclear fuel material, and not containing a burnable poison (Fig. 9B: 9A only contains 5.9 Puf);  
a plurality of second fuel rods (3,9H ad 1,9F) having a lower end supported by the lower fuel support member and an upper end supported by the upper fuel support member, and containing the nuclear fuel material and the burnable poison (Fig. 9B: fuel rods 3,9H contain 4.9 uranium and 5.0 Gd and fuel rods 1,9F contain 4.9 uranium and 4.0 Gd), and 

wherein the plurality of first fuel rods, the plurality of second fuel rods, and the plurality of third fuel rods are disposed on an inner side of the channel box (9A, 9E, 9H are all disposed on an inner side of 7)
wherein two third fuel rods are adjacent and disposed in an outermost periphery which is adjacent to an inner surface of the channel box in a cross section of the fuel assembly (see Fig. 9A: each of the four sides of 7 has two fuel rods 9E disposed adjacent to each other), and 
wherein each of the plurality of second fuel rods is disposed in the outermost periphery (four groups of two adjacent fuel rods 3, 9H is disposed on each side of 7 at the outermost periphery). 
While Miwa does not explicitly show the upper and lower supports in the Fig. 9a embodiment, they are described in relationship to the Fig. 1A embodiment, which discloses a lower fuel support member ([0041] “lower tie-plate (not shown) of the fuel assembly”), an upper fuel support member ([0041] “upper tie-plate (not shown) of the fuel assembly”), and a channel box (7) which has an upper end attached to the upper fuel support member and extends toward the lower fuel support member ([0003] “The upper end portion of the channel box is attached to the upper tie-plate and the lower end portion thereof is fit into the lower tie-
Miwa is silent with respect to the third fuel rods only being supported at its lower end. 
Nakajima however does teach this. Nakajima teaches a fuel assembly (Fig. 6) comprising a lower fuel support member (8); an upper fuel support member (7); a plurality of third fuel rods (10A), each of which has a lower end support to the lower fuel support member (10A is connected to 8) and an upper end not supported to the upper fuel support member (top of 10A is not connected to 7). It would have been obvious to one of ordinary skill in the art before the effective filling date to use the arrangement of the third fuel rods of Nakajima with the assembly of Miwa for the predictable advantage of enlarging the moderator region above the upper ends of the fuel rods to control the neutron flux and increasing the core stability (col 7 ln 21-27 and 42-44). Such a modification is further motivated by Miwa which, as shown in Fig. 9B, has a third fuel rod extending upward from the bottom. 
Miwa disclose wherein each of the plurality of second fuel rods is disposed in the outermost periphery but does not explicitly disclose each of the second fuel rods is respectively disposed adjacent to at least one of two adjacent third fuel rods in the outermost periphery. 
Oguchi teaches a fuel assembly (Fig. 7) wherein each of a plurality of second fuel rods (G in the outmost periphery) is respectively disposed adjacent to a third fuel rod (V in the outermost periphery) in an outermost periphery (see Fig. 7). It would have been obvious to one of ordinary skill in the art to modify the fuel assembly of Miwa with the second fuel rod adjacent to the third fuel rod of Oguchi for the predictable advantage of obtaining an extremely large stop margin, to prolong the operating cycle and achieve a high burnup ([0013]). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Miwa further discloses wherein the two adjacent third fuel rods are disposed at centers of sides connecting one corner and other corners adjacent to the corner in the outermost periphery of a rectangular shape (four groups of two adjacent fuel rods 9E disposed on each side of 7 at the outermost periphery).
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Miwa further discloses wherein at least one of the plurality of second fuel rods (9F) is disposed inside the outermost periphery (see Fig. 9A), and wherein a concentration of the burnable poison of the plurality of second fuel rods disposed inside the outermost periphery is lower than a concentration of the burnable poison of the plurality of second fuel rods disposed in the outermost periphery (Fig. 9B: 9F has a 4.0% concentration of gadolinium which is less than the 5.0% concentration of gadolinium of 9H). 
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Miwa further discloses wherein the plurality of first fuel rods (9A) contain the nuclear fuel material in which plutonium is contained (Fig. 9B: 9A contains 5.5 Puf), wherein the plurality of second fuel rods (3,9H) contains the nuclear fuel material in which enriched uranium is contained (Fig. 9B: 3/9H contain 4.9 uranium), and wherein the plurality of third fuel rods (9E) contain the nuclear fuel material in which plutonium is contained (Fig. 9B: 9E contains 5.9 Puf). 
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US Pub 20090196392) in view of Nakajima et al. (US 5383229) in view of Oguchi (JP 2002189094) and further in view of Mitsuyasu et al. (US Pub 20120063561). 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Miwa further discloses a water rod (8) and is disposed in the channel box (7), wherein the plurality of first fuel rods, the plurality of second fuel rods, and the plurality of third fuel rods are disposed around the water rod (8 is disposed at the center of 7), wherein the water rod is disposed between two partial length fuel rod groups (four partial length fuel rods 9E at each corner of 8) which include a plurality of fourth fuel rods (7 is disposed between a top and bottom group of partial length fuel rods 9E), wherein each of the two partial length fuel rod groups is disposed adjacent to the water rod (see Fig. 9A). 
While Miwa does not explicitly show the upper and lower end of the water rod in the Fig. 9a embodiment, they are described in relationship to the Fig. 1A embodiment, which discloses “The upper end portion and lower end portion of the water rod 8 are also held by the upper tie-plate and the lower tie-plate” ([0041]). It would have been obvious to one of ordinary 
Moreover, Nakajima teaches a fuel assembly (Fig. 6) partial length fuel rods having having a lower end supported by the lower fuel support member (10A is connected to 8) and an upper end not supported by the upper fuel support member (top of 10A is not connected to 7). It would have been obvious to one of ordinary skill in the art before the effective filling date to use the support of the partial length fuel rods of Nakajima with the plurality of fourth fuel rods of Miwa for the same predictable advantage as described above in claim 1. 
Miwa does not explicitly disclose the plurality of fourth fuel rods being shorter than the plurality of second fuel rods. 
Mitsuyasu, however, teaches a fuel assembly (Fig. 17/18) comprising a plurality of third fuel rods (P1) and a plurality of fourth fuel rods (P2) disposed adjacent each other (see Fig. 17) and between the water rod (WR), wherein the plurality of fourth fuel rods being shorter than the plurality of third fuel rods in the axial direction (Fig. 18: P2 is shorter than P1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of fourth length fuel rods of Miwa with the shorter plurality of part length fuel rods of Mitsuyasu as it produces no unexpected results. The skilled artisan would recognize that the shorter length of P2 would, as shown in Fig. 2, promotes coolant flow around the water rods at the center of the fuel assembly, which as is known in the art, is the hottest part of the assembly. 
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Miwa further discloses a plurality of the fourth fuel rods (9E) which contain the nuclear fuel material and do not contain the burnable poison (Fig. 9B: 9E contains only 5.9 Puf). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643